Citation Nr: 0601058	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
disability.

2.  Entitlement to service connection for left elbow bursitis 
disability.

3.  Entitlement to service connection for right big toe 
disability.

4.  Entitlement to service connection for left knee 
arthralgia disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2001, a statement of the 
case was issued in February 2002, and a substantive appeal 
was received in March 2002.  In January 2003, the Board 
initiated action to accomplish additional development of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board ordered further development in your 
case.  Therefore, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C.A. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that VBA would resume 
all development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  Thus, a remand is 
necessary prior to appellate review by the Board.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
chronic left elbow bursitis, left knee 
disability, and right great toe 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  The examiner 
should respond to the following:

  Does the veteran have a current chronic 
left elbow disability?  If so, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
his active duty service or any incident 
therein?

  Does the veteran have a current chronic 
left knee disability?  If so, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
his active duty service or any incident 
therein?

  Does the veteran have a current chronic 
disability of the right big toe?  If so, 
is it at least as likely as not (a 50 
percent or higher degree of probability) 
related to his active duty service or any 
incident therein?

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any sleep apnea 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  The examiner 
should opine as to whether the veteran 
has a current chronic sleep apnea 
disability, and if so, provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any disability is 
related to his active duty service or any 
incident therein.

3.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


